Citation Nr: 0412363	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-17 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as manic depression and/or a bipolar 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2001 and August 2002 determinations that 
denied the benefits sought on appeal.  A notice of 
disagreement (NOD) was received in September 2002.  A 
statement of the case (SOC) was issued in November 2002.  A 
substantive appeal was received from the veteran in November 
2002.  

In September 2003, the veteran testified during a hearing 
before the undersigned at the Board; a transcript of that 
hearing is of record.  During the hearing, the veteran 
requested, and the undersigned granted, an abeyance period of 
60 days within which to submit additional evidence.  The 
Board accepts for inclusion in the record evidence submitted 
(along with a waiver of RO jurisdiction) in October 2002.  
See 38 C.F.R. § 20.800 (2003).  

For reasons expressed below, the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include manic depression and/or a bipolar disorder, is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The veteran attributes his acquired psychiatric disorder to 
his military service from December 1961 to December 1963.

Following VA examination in December 2002, the examiner, 
based on a review of the record at that time, found that it 
was as least likely as not that the veteran's psychiatric 
disability (diagnosed as a mood disorder not otherwise 
specified and alcohol dependence, by history) did not begin 
during his active military service.  However, since the 
December 2002 examination, the veteran has submitted the 
report of a September 2003 examination from "A.M.G.", M.D., 
F.A.P.A., in which that physician found that it is as least 
as likely as not that the veteran's acquired psychiatric 
condition had its onset during active military service 
between the years 1961 to 1963.  

As the December 2002 VA examiner did not have the opportunity 
to review the medical report of September 2003, the Board 
finds that, to ensure that all due process requirements are 
met, a supplemental opinion from the December 2002 VA 
examiner (based on consideration of evidence added to record 
since his opinion) should be obtained.  The RO should 
schedule the veteran for another VA examination only if the 
December 2002 examiner is not available, or is unable to 
render the requested opinion on the basis of the current 
record.  

If another examination is arranged, the veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may result in the denial of the claim.  
See 38 C.F.R. § 3.655  (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

Also to ensure that all due process requirements are met, the 
RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.   The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
specific consideration of the medical evidence submitted 
directly to the Board in October 2003 (notwithstanding the 
veteran's waiver of initial RO consideration of that 
evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
are associated with the veteran's claims 
file, the RO should forward the veteran's 
claims file to the physician that 
examined him in December 2002.  Based on 
a review of evidence added to the file 
since December 2002 (to particularly 
include the September 2003 private 
medical report), the physician should 
provide a supplemental medical opinion 
addressing whether his prior opinion 
should be amended or reversed.  The 
complete rationale for the requested 
supplemental opinion should be set forth 
in a printed (typewritten) report.

If the physician that examined the 
veteran in December 2002 is no longer 
available or is unable to render the 
requested opinion without examining the 
veteran, the RO should arrange for the 
veteran to undergo VA psychiatric 
examination at an appropriate medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests and studies (to 
include psychological testing) deemed 
appropriate should be accomplished, and 
all clinical findings should be reported 
in detail.

The examiner should expressly indicate 
(a) whether the veteran has manic 
depression and/or a bipolar disorder; and 
(b) opine, with respect to each diagnosed 
psychiatric disorder, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such disability is the result of disease 
or injury incurred or aggravated during 
active military service from December 
1961 to December 1963.  In rendering the 
requested opinion, the examiner should 
consider and discuss the December 2002 VA 
opinion and the September 2003 private 
medical opinion as to medical nexus.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed  
(typewritten) report.

4.  If the appellant fails to report to 
any scheduled examination, the RO should 
obtain and associate with the record 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268  
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include that submitted directly to 
the Board in October 2003) and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




